DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Claim 47 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/19/2021.
Applicant's election with traverse of Species A, Claims 40-46 in the reply filed on 03/19/2021 is acknowledged.  The traversal is on the ground(s) that the identified species do not comprise mutually exclusive characteristics.  This is not found persuasive because Species A and Species B are directed towards two distinct methods.  Species A is directed towards the actuation of a variety of components of a multi-port valve, whereas Species B is directed towards the manipulation of fluid slugs in a multi-port valve.  None of the disclosed steps in the methods of Species A and Species B overlap.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 40-42 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hartshorne et al. (2003/0116206 A1).
Regarding claim 40, Hartshorne discloses a method of using a multi-port valve in an assay cartridge, wherein said cartridge comprises a plurality of chambers and a fluidic network including (i) a plurality of fluidic conduits connecting said plurality of chambers; and (ii) a multi-port valve (Fig. 8, 10, 12) comprising:
(x) a cap (see: cap 57);
(y) a stator comprising a rotor engagement member (see: stator chip 2, stator cluster portion 27), a valve inlet (see: first inlet channel 22a, second inlet channel 24a), and a plurality of valve outlets accessible to one or more fluidic conduits in said fluidic network (see: first outlet channel 22b, second outlet channel 24b); and
(z) a rotor biased toward said stator and comprising a sealing member disposed between said rotor and said stator (see: rotor cushion 7, rotor 1), a spring (see: disc springs 4), an instrument interface element (see: shaft 3), and a stator engagement member configured to disengage said rotor when said stator engagement member is in (see: stator cavity 53; [0103], see: stator chip is pushed away from the bottom of the stator cavity when the rotor is pressed against the stator),
said method comprising the steps of
(a) contacting said instrument interface element with an instrument stepper motor ([0104], see: motor connected to the shaft 3);
(b) rotating said rotor to disengage said rotor engagement member and said stator engagement member ([0105], see: shaft 3 rotates the dais 11 of the rotor against the stator cluster 27 of the stator chip 2 to close the valve);
(c) connecting, fluidically, said valve inlet to one of said valve outlets through a fluidic connector on the rotor  ([0105], see: shaft 3 rotates the dais 11 of the rotor against the stator cluster 27 of the stator chip 2 to open the valve); and
(d) sealing the remaining valve outlets by contacting said sealing member to said stator ([0105], see: seal is provided between the dais 11 of the rotor and the stator cluster 27).
Regarding claim 41, Hartshorne further discloses the spring comprises a top surface, a bottom surface, a cylindrical body comprising a central vertical axis disposed between said top surface and said bottom surface  and a plurality of pairs of axially spaced radially extending grooves surrounding said central vertical axis, and a plurality of through-holes intersecting said central vertical axis at a position perpendicular to the intersection of said plurality of pairs of grooves to said central vertical axis (see: disc springs 4), and said sealing step (d) further comprises compressing said spring along ([0105], see: sealing force is provided by the disc springs 4 which act on the shaft 3).
Regarding claim 42, Hartshorne further discloses said plurality of pairs of axially spaced radially extending grooves and said plurality of through-holes define a plurality of ribs in said cylindrical body (see: disc springs 4) and said sealing step (d) comprises compressing said plurality of ribs to seal said sealing member to said stator ([0105], see: sealing force is provided by the disc springs 4 which act on the shaft 3).

Allowable Subject Matter
Claims 43-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schaeffer et al. (US 2011/0114869 A1); Gransee et al. (2011/0104024 A1); and Baeuerle et al. (2007/0025887 A1) disclose analogous microfluidic rotary valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797